Honorable T. 0. Walton, President
A. & M. College of Texas
College Station, Texas
Dear Dr. Walton:             Opinion No. O-2417
                             Re: Authority of the Board
                                  of A. & M. College to
                                  sell unneeded real pro-
                                  perty standing In the
                                  name of the College.
          This will acknowledge receipt of your letter
of June 8, 1940, as follows:
         "About fifteen years ago the College ac-
     quiredtitle to a house and lot in Bryan, Tex-
    as In a settlement that was made by Mr. Chas.
    Felker In connection with a shortage In Mr.
    Felker's accounts while he was In the employ
    of the College. The property was first deed-
    ed to a,trustee and later title was conveyed
    to the College by the trustee.
          "It is the desire of the Board of Dlrect-
     ors of the College to sell the property and I
     have been requested to obtain a ruling from
     your office as to the procedure we should fol-
     low in selling this property. The questions
     we would like to have specifically answered
     are :

              "1.   Does the Board have authority to
                    sell this property and transfer
                    title?
              "2 . Does a resolution by the Board
                   of Directors authorizing the
                   sale of the property, enable the
                   Bresldent of the Board or Its
                   properly designated representa-
                   tive to convey title to this pro-
                   perty to the purchasers?"
Honorable T. 0. Walton - Page 2


           The property acquired in the manner stated by
 you    public property -- that is, it belongs to the
       IS
 State -- perhaps for the use and benefit of the Agrlcul-
 tural & Mechanlcal College, and a conveyance thereof must
-finany event be made in some manner authorized by the
 Legislature. No one is authorized to make such a con-
 veyance in the absence of such authority.
           There are statutes, of course, authorizing the
 Land Commissioner to execute instruments of conveyance,
 lease and the like, but these pertain to the public do-
 main, and there Is nothing in such statutes that would
 apply to the case under consideration.
          Article 666 of the Revised Civil Statutes of
Texas authorizes the Board of Control to convey certain
property belonging to the State or State Institutions
or departments, but this Article contemplates only such
property as Is located in the City of Austin.
           So, also, by Article 4403, Revised Civil
 Statutes, the Attorney General 1s authorized in the
 name of the State to execute a deed of conveyance to
 property previously purchased by the State at tax-fore-
 closure sale.
           Moreover, there are provisions for redemption
 from~tax sales to the State, found in Article 7289 of
 the statutes.
           Finally, there is statutory authority for Agri-
 cultural & Mechanical College to sell Its forest lands
 under certain circumstances. (Vernon's Clv. Stat. Art.
 2613a-2)

           We find no statutory authority, however, for
 anyone to execute such a deed as your sltuatlon demands.
                                      Very truly   yours

                                  A'PPORNEYGERRRAL OF TEXAS




 OS-MR;mQs
 APPROVED JUIiR24, 1940
 /s/ Gerald C. Mann                         APPROVED
                                             OPmION
 ATTORNFX GERRRAL OF TEXAS                 coMMI!m!E3
                                           ~IY BWD
                                             Chairman